COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          The Apostolic Church v. Harris County

Appellate case number:        01-19-00994-CV

Trial court case number:      2018-25624

Trial court:                  55th District Court of Harris County

        Appellant, The Apostolic Church, has filed a notice of appeal of the trial court’s
August 7, 2019 final judgment in trial court cause number 2018-25624. The appellate
record was due on January 15, 2020. The clerk’s record was filed on March 18, 2020.
However, no reporter’s record has been filed. On January 22, 2020, this Court ordered the
official, or substitute, court reporter for the 55th District Court, to file the reporter’s record
in this appeal within thirty days of the date of the order. On February 26, 2020, this Court
issued a second order for the reporter’s record to be filed within thirty days of the date of
the order, advising the reporter that if “the reporter does not timely file the record as
ordered, [this Court] will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.”
       No court reporter has responded, in this Court, to the Court’s orders, and no such
reporter’s records have been filed in this proceeding.
       Therefore, we order the trial court to conduct a hearing to:
          1) determine whether any hearings in this case were stenographically or
             otherwise recorded and whether the court reporter is able to prepare, certify,
             and file a transcription of any testimony, argument, or other proceedings;
          2) determine whether appellant timely requested a reporter’s record of any such
             hearings;
          3) determine whether any such hearings or portion of such hearings are
             necessary to the appeal’s resolution;
          4) if necessary, determine whether, without appellant’s fault, any record has
             been lost or destroyed or—if the proceedings were electronically recorded—
             a significant portion of any recording has been lost or destroyed or is
             inaudible;
         5) if a portion has been lost or destroyed without appellant’s fault, determine
            whether the parties can agree on the replacement of any lost or destroyed
            portions of any record;
         6) make any other findings and recommendations the trial court deems
            appropriate; and
         7) issue written findings of fact, conclusions of law, and recommendations as to
            these issues, separate and apart from any docket sheet notations.
See TEX. R. APP. P. 34.6(f).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s orders, findings, and any recommendations with the Clerk of this Court within
30 days of the date of this order. The court reporter is directed to file a reporter’s record
of the hearing within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes________
                    Acting individually  Acting for the Court

Date: ___April 23, 2020___